EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Bojuan Deng on August 5, 2021.

The application has been amended as follows: 
	2.1. In claim 1:
	       a) entire line 3 has been deleted;
	       b) line 4, “(b)” has been replaced with --(a)--, and “the” before “acceptable” has been replaced with --an--
                    c) line 5, after “article” the following has been added:
--by conducting testing runs by which surface texture of dissolvable articles is analyzed with a three-dimensional imaging device in conjunction with actual dissolution of the dissolvable articles in a solvent--
 (support is found in paragraph [0013], pages 3-4 of the specification)
	      d) line 6, “(c)” has been replaced with --(b)--
                   e) line 10, “(d)” has been replaced with --(c)--
                    f) line 11, “(e)” has been replaced with --(d)--
                    g) line 11, the phrase --obtained in step (c)-- has been added after “article”

	        i) line 14, the phrase “at least one variable chosen from” has been deleted
                     j) line 15, the phrase  --and optionally,-- has been added before “elevation”
                     k) line 15, “or” before “depression” has been replaced with --and--
                     l) line 18 (second from last line), the phrase “(c) to (e)” has been replaced with
 --(b) to (d)--
	2.2. Claims 6, 12 and 17-22 have been cancelled. 
	2.3. In claim 5:
                     a) line 1, --if-- has been added after “wherein”
                     b) line 2, the phrase “and wherein”  has been replaced with --the--
	2.4. In claim 23, line 3, --further-- has been added after “texture” 
	2.5. In claim 24, line 3, --further-- has been added after “texture” 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims in their present amended forms have overcome Baum in view of Sun because neither Baum nor Sun teaches a method for formulating a dissolvable article in the manner as recited in the present claims, in particular, the step of establishing a threshold value that correlates to an acceptable dissolution performance for a dissolvable article by conducting testing runs in the manner as recited in claim 1, and none of the references teaches, discloses or suggests the measurement of both the pore density and surface roughness of the surface texture of the dissolvable article; and the step of reformulating the dissolvable composition and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






                                                                                      /LORNA M DOUYON/                                                                                      Primary Examiner, Art Unit 1761